                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
        v.                                      §             CRIMINAL NO. 15-CR-591
                                                §
MARIE NEBA,                                     §
                                                §
        Defendant.                              §

                                       NOTICE OF DEATH

        The United States of America, by and through the United States Attorney for the Southern

District of Texas, and undersigned counsel, hereby notifies the Court of Defendant Marie Neba’s

death. Ms. Neba passed away on August 25, 2020. The United States will submit Ms. Neba’s

death certificate to the Court as soon as it is able.

                                                Respectfully submitted,

                                                RYAN K. PATRICK
                                                UNITED STATES ATTORNEY


                                                By:      /s/ Catherine Wagner
                                                   Catherine Wagner
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Criminal Division, Fraud Section
                                                   1000 Louisiana Street, Suite 2300
                                                   Houston, Texas 77002
                                                   (713) 567-9515
                                                   Catherine.Wagner@usdoj.gov
                               CERTIFICATE OF SERVICE


      I hereby certify that on August 28, 2020, I electronically filed and served this document

on defense counsel of record using CM/ECF.

                                            /s/ Catherine Wagner
                                            Catherine Wagner
                                            Trial Attorney
